PER CURIAM:
This claim was submitted for decision based on the allegations of the claimant’s Notice of Claim and the respondent’s Amended Answer.
*189Claimant originally sought payment of the sum of $5,200 for back rent due under a lease agreement with respondent. Claimant later reduced this amount to $3,600 in a letter of settlement to respondent.
In its Amended Answer, the respondent admits that it is indebted to the claimant for back rent in the sum of $3,600, but also alleges that there were not sufficient funds in its appropriation for the fiscal year in question from which the claim could have been satisfied.
While we feel that this is a claim which in equity and good conscience should be paid, we are of further opinion that an award cannot be made, based on our decision in Airkem Sales and Service, et al. v. Dept. of Mental Health, 8 Ct. Cl. 180 (1971).
Claim disallowed.